350 S.W.3d 488 (2011)
STATE of Missouri, Respondent,
v.
Gary Lynn HILLIARD, Sr., Appellant.
No. WD 72347.
Missouri Court of Appeals, Western District.
October 18, 2011.
Matthew Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang and Robert J. Bartholomew, Jefferson City, MO, for respondent.
Division Three: JAMES E. WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Gary Hilliard appeals his conviction in the Cass County Circuit Court of assault in the second degree. Hilliard contends that the trial court erred in submitting the verdict director for assault in the second degree, because there was insufficient evidence presented at trial that he acted recklessly. He further contends that the court erred in entering judgment against him on the jury's guilty verdict for assault in the second degree, because there was insufficient evidence presented for such a conviction. We affirm. Rule 30.25(b).